Citation Nr: 1033000	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  05-36 429	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
bipolar disorder.



REPRESENTATION

Veteran represented by:	AMVETS



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1966 to October 1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in February 2005 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

This case was previously before the Board in December 2009, when 
it was remanded for further development, including a VA 
examination and opinion.  As the requested development has been 
completed, no further action to ensure compliance with the remand 
directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

Clear and unmistakable evidence establishes that the Veteran had 
a preexisting psychiatric disorder, schizophrenia, latter 
corrected to bipolar disorder, and clear and unmistakable 
evidence establishes that the preexisting psychiatric disorder 
was not aggravated by service. 


CONCLUSION OF LAW

Schizophrenia, latter corrected to bipolar disorder, preexisted 
service and was not aggravated by service, rebutting the 
presumption of soundness and entitlement to service connection 
for a psychiatric disorder, bipolar disorder, is not established. 
38 U.S.C.A. §§ 1110, 1111, 1153, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2009).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in October 2004, in June 2007, and in May 2009.  
The Veteran was notified of the evidence needed to substantiate 
the claim of service connection, including as due to aggravation 
of a pre-existing condition in service, namely, evidence of 
current disability; evidence of an injury or disease in service 
or event in service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service; or evidence that the pre-service 
disability underwent an increase in severity during service.  

Additionally, the Veteran was notified that VA would obtain VA 
records and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, such 
as private medical records or with his authorization VA would 
obtain any such records on his behalf.  The notice included the 
general provisions for the effective date of a claim and the 
degree of disability assignable. 

As for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to 
the extent there was pre-adjudication notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the 
claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
procedural defect was cured as after the RO provided content-
complying VCAA notice the claim was readjudicated, as evidenced 
by the supplemental statements of the case in May 2009, August 
2009, and June 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial error 
analysis.).
 
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the service treatment 
and service personnel records, VA records, and records from 
Oregon State Hospital.  



The RO also attempted to obtain records of in-service treatment 
through the U.S. Embassy Health Unit in Germany, but was unable 
to do so.  The Veteran was advised of this attempt and the 
unavailability of these records.  He has not identified any 
additional pertinent records for the RO to obtain on his behalf.  

In February 2010, VA conducted medical inquiry in the form of a 
VA compensation examination in an effort to substantiate the 
claim of service connection.  The Board notes that the VA 
examination report contains sufficiently specific clinical 
findings and informed discussion of the pertinent history and 
features of the disability on appeal to provide probative medical 
evidence.  The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the case 
and no further action is necessary.  38 C.F.R. § 3.159(c)(4).  

As there is no indication of the existence of additional evidence 
to substantiate the claim, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).




A veteran is presumed to be in sound condition when he entered 
into military service except for conditions noted on the entrance 
examination.  This presumption of soundness, however, may be 
rebutted by clear and unmistakable evidence that the disorder 
existed prior to entry into service and that the disorder was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304.

Aggravation may not be conceded where the disability underwent no 
increase in severity during service, on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a Veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  The Veteran does not argue and the record 
does not show that the Veteran served in  combat with the enemy, 
and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be 
done by the Board")). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts 

Prior to service entrance, in November 1962, the Veteran was 
committed by the court to Oregon State Hospital for a mental 
health assessment based on his confused and disorganized 
behavior.  Six months prior to his hospitalization he had become 
increasingly nervous and had begun having difficulty getting 
along with fellow students and instructors at a barber college.  

During the week prior to admission he became increasingly 
disorganized, imagining that he saw old friends on television and 
feeling like people were watching him through the television.  He 
was picked up by the police for throwing rocks at cars, shouting, 
and running about in a confused manner.  He was taken to the 
county jail and subsequently court committed.  On mental status 
evaluation the Veteran was obviously somewhat confused and 
demonstrated paranoid ideas regarding his presence in the 
hospital.  The diagnosis was schizophrenia, paranoid type, was 
given. 

The Veteran's service treatment records show that on induction 
examination in February 1966 he disclosed his prior mental health 
treatment at Oregon State hospital for a nervous disorder.  On 
separation examination in August 1968, his pre-service mental 
health hospitalization was also noted, but no mental health 
treatment or diagnosis in service was recorded.  


The Veteran's service treatment and service personnel records are 
silent as to any in-service complaints, treatment, or diagnosis 
for mental health problems.  His service personnel records 
contain a letter of appreciation from his superior for his work 
as a cook, including his dedication and willingness to work long 
hours when necessary.

After service on a biopsychosocial evaluation in June 2001, the 
Veteran gave a history of several manic episodes, each 
precipitated by a significant stressor, and current treatment 
with lithium for ten years.  His first episode was at age 21 and 
was precipitated by the death of his father; at that time he was 
hospitalized for 30 days with a diagnosis of paranoid 
schizophrenia.  After that he was well until 10 years previously 
when he had a manic episode soon after the death of his son.  
Five years previously he had another manic episode when he had 
gall bladder surgery. The impression was a history of bipolar 
disorder.  

In April 2002, the Veteran was seen for his first meeting with a 
mental health provider after entering the VA system one and a 
half years prior, partly for treatment of the previously 
diagnosed bipolar disorder. The diagnosed was bipolar disorder in 
remission.

In a statement in August 2004, the Veteran stated that after his 
hospitalization in Oregon for paranoid schizophrenia, he did not 
receive any further treatment until May 1968 when he reported to 
the Medical Clinic at the American Embassy at Bonn, Germany, 
because he was not feeling well.  He provided the history of his 
former mental health treatment to the physician at that time.  He 
was then working as a missile crewman at a remote site where 
nuclear warheads were kept.  The physician initiated a release 
from missile duty and the Veteran was then assigned duty as a 
cook at the same remote missile site until his discharge.  

The Veteran also stated that he was treated for his mental health 
issues at hospitals in McClellan, Mather, and Fort Miley, 
California, where he was diagnosed with bipolar mental illness 
and manic depression.  


The Veteran asserted that he had a long period of time prior to 
his entry on active duty in November 1966 without any signs of 
mental illness and that while on active duty in training and as a 
Nike missile crewman involved with nuclear weapons his activities 
triggered his mental illness and greatly contributed to a life-
long siege of mental problems, including a long and current 
period of mental treatment within the VA system since 1989. 

In August 2004, the Veteran was seen at VA for a check on his 
medication. The Veteran stated that his prior mental health 
difficulties stopped him from getting a top security clearance to 
work at missile site and he was taken off missile duty.  He 
stated that he had been hospitalized for a manic episode in 1992 
in San Francisco.  The VA physician stated that the Oregon State 
Hospital diagnosis of paranoid schizophrenia was in error and 
should have been bipolar disorder.  The VA physician stated that 
in all likelihood the military did not help the Veteran's bipolar 
disorder and probably exacerbated it.  The diagnosis was bipolar 
disorder in partial remission.  Thereafter the Veteran was seen 
again at regular intervals in February 2005, in July 2005, in 
August 2005, in January 2006, in May 2006, in September 2006, and 
in July 2007.

In a statement in September 2005, the Veteran stated that he 
sought service connection and compensation for severe aggravation 
of his mental illness caused by his active duty service.  He 
reported treatment at the American Embassy in Bonn Germany by an 
American psychiatrist in April or May 1968 which caused him to be 
removed from duty as a missile crewman due to his mental illness, 
asserting there was no other possible reason why he was removed 
from his sensitive position as a missile crewman and reassigned 
as a cook.  He stated that he did not have an active mental 
disability when he was inducted into the military, but the nature 
of his assigned duty as a ballistic missile crewman caused a 
great awakening of a prior mental illness and resulted in a life-
long disability that had greatly hampered his ability to lead an 
ordinary life.

The RO endeavored to obtain records of the identified treatment 
in Bonn, Germany.  In March 2008, in response to a request, the 
U.S. Embassy Health Unit reported that it did not have any 
medical records pertaining to the Veteran.
On VA examination in February 2010, the Veteran's claims file was 
reviewed, including the report of his treatment in Oregon State 
Hospital in 1962.  The Veteran reported that while in service he 
was shifted from working on a missile base in Germany to being a 
cook after seeing a doctor, but the examiner could find no 
evidence of any military mental treatment or negative behavioral 
observations.  The Veteran stated that he received no mental 
health treatment after his hospitalization in 1962 and was 
drafted four years later.  His first post-service psychiatric 
treatment was at age 48 after he was hospitalized for heart 
surgery.  The Veteran told the examiner that he had been taking 
lithium for over 20 years.  On mental status examination, the 
Veteran was very focused on the possible reason for his being 
reassigned from missile duty to cook while in Germany and 
suspected it had something to do with his diagnosis of paranoid 
schizophrenia in 1962.  He reported that some VA doctors had told 
him that his bipolar disorder could have been exacerbated by his 
military service.  The diagnosis was bipolar disorder.  

The VA examiner noted that at the onset of bipolar illness an 
initial diagnosis of paranoid schizophrenia was not uncommon 
because of the overlap between the diagnostic elements of 
paranoid schizophrenia and bipolar disorder; only after 
psychiatric observation over time could bipolar disorder be truly 
diagnosed.  As the Veteran had two psychiatric hospitalizations 
28 years apart (in 1962 and 1990), the examiner found that the 
Veteran had subclinical symptoms of bipolar disorder over the 
intervening years, although there was no record of it.  It was 
the examiner's opinion that the initial diagnosis of paranoid 
schizophrenia in 1962 was a misdiagnosis and that he was actually 
manifesting symptoms of bipolar disorder at that time.  Since 
there was no need for acute psychiatric treatment again until the 
age of 48, the examiner felt there was no aggravation prior to 
that, including during his military service.  The examiner noted 
that there was nothing to indicate that the preexisting condition 
was aggravated by the Veteran's Army service.






Analysis

The service personnel records show that the Veteran's duties were 
changed from missile crewman to cook in July 1967, prior to being 
assigned to a unit in Germany. In Germany, the Veteran's 
principle duty was listed as a security guard, but he was 
commended by his unit commander for his outstanding service as a 
cook.  During service and while in Germany, the Veteran was rated 
excellent in both conduct and efficiency.  

Although there was a history of a preservice nervous condition 
recorded on entrance examination, history alone does not 
constitute a notation to rebut the presumption of soundness.  
Therefore the Veteran is presumed to have been in sound condition 
upon entry to service.  38 U.S.C.A. § 1111.  

The standard for rebutting the presumption of soundness requires 
that VA show by clear and unmistakable evidence that the 
Veteran's disability both preexisted service and was not 
aggravated by service.  38 C.F.R. § 3.304(b).

The records of the Oregon State Hospital, dated in 1962, prior to 
the Veteran's service in 1996, documenting a diagnosis of 
schizophrenia, is clear and unmistakable evidence that the 
Veteran had a preexisting psychiatric disorder. 38 U.S.C.A. § 
1111. 

The remaining question is whether the preexisting condition was 
aggravated by service.  The burden is on VA to rebut by clear and 
unmistakable evidence that the preexisting disability was not 
aggravated by service.  A lack of aggravation may be shown by 
establishing that there was no increase in disability during 
service. 

Aggravation may not be conceded where the disability underwent no 
increase in severity during service, on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

On the question aggravation, one VA physician stated that the 
Veteran's military service probably exacerbated the bipolar 
disorder.  The VA physician did not identify what, if any, fact 
in the service treatment records supported such a conclusion.  
Rather the records show that the Veteran successfully completed 
his tour in Germany and was recognized for his service as a cook 
and his conduct and efficiency marks were excellent then and 
throughout his enlistment.  And on separation examination, the 
examiner found no sequelae to the Veteran's history of 
psychiatric hospitalization before service.  In other words there 
is no evidence of an increase in disability during service, on 
the basis of all the evidence of record, pertaining to the 
manifestations of the psychiatric disorder prior to service 
(requiring hospitalization), during service (no treatment or 
hospitalization), and subsequent to service (first hospitalized 
in the 1990s, 20 years after service).  

With regard to medical opinions, the probative value or 
evidentiary weight to be attached to a medical opinion is within 
the Board's province as finder of fact. The guiding factors in 
evaluating the probative value of a medical opinion include 
whether the opinion is based upon sufficient facts and whether 
the opinion applied valid medical analysis to the significant 
facts of the case in order to reach the conclusion submitted in 
the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).

Greater weight may be placed on one physician's opinion over 
another's depending on factors such as reasoning employed by the 
physicians, and whether or not and to what extent they review 
prior clinical records and other evidence.  Gabrielson v. Brown, 
7 Vet. App. 36 (1994).

As the opinion of the VA physician that the Veteran's military 
service probably exacerbated the bipolar disorder does not 
account for the lack of evidence of any evidence of an increase 
in disability during service, the Board cannot conclude that the 
opinion accounts for the significant facts in the record, the 
opinion is discounted accordingly.



While the Veteran is competent to describe symptoms of an 
illness, his statements that he was removed for his duties as a 
missile crewman in Germany by a psychiatrist at the American 
Embassy in Bonn are not credible as his duty change from missile 
crewman to cook occurred in July 1967 before he went to Germany 
in 1968.  And while in Germany his duties were listed as a 
security guard, not a missile crewman, but he actually performed 
duties as a cook for which he was commended. 

To the extent the Veteran's statements are offered as a lay 
opinion on aggravation, a lay person is competent to offer an 
opinion on a simple medical condition, a contemporaneous medical 
diagnosis, or symptoms that later support a diagnosis by a 
medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (noting, in a footnote, that sometimes a lay 
person will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer)).  Competency is a question of 
fact, which is to be addressed by the Board.  Jandreau at 1377. 

In this case, the question of aggravation, that is, an increase 
in disability, cannot be determined by one's own personal 
observation without having specialized education, training, or 
experience.  38 C.F.R. § 3.159 (Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience); Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (a witness must have personal knowledge in order 
to be competent to testify to a matter; personal knowledge is 
that which comes to the witness through the use of the senses.). 

And it is not argued or shown that the Veteran is otherwise 
qualified through specialized, education, training, or experience 
to offer an opinion on aggravation of a preexisting psychiatric 
disorder. 

For this reason, the Board rejects the Veteran's opinion as 
competent evidence to substantiate the claim of aggravation. 





Although the Veteran is competent to relate a contemporaneous 
medical diagnosis and symptoms that later support a diagnosis of 
a medical professional, the Board as previously explained has 
discounted the favorable medical opinion, pertaining to 
aggravation, because the opinion fails to account for the 
significant facts of the case, specifically, the lack of evidence 
during service of an increase in disability. 

The evidence against aggravation consists of the opinion of the 
VA examiner that the Veteran's preexisting mental disorder was 
not aggravated in service because of the long period of time 
between his manic episodes, requiring hospitalization.  

Here, the VA examiner explained that the Veteran's first 
manifestation of bipolar disorder after service was in 1990 when 
he was treated for a manic episode following heart surgery.  It 
was at that time that he was first prescribed medication, which 
was 28 years after his previous manic episode in 1962 and 25 
years after service separation.  A lengthy period of time between 
service and the first post-service clinical notation of 
complaints or symptoms associated with the disability at issue is 
of itself a factor for consideration against a finding that the 
current disability is related to service.  See Maxson v. Gober, 
230 F.3d. 1330, 1333 (Fed. Cir. 2000) (in a claim alleging that a 
disability was aggravated by service).  

In summary, the Board finds that the VA examiner's opinion 
reflects a full review of all the evidence of record and is 
supported by detailed findings and rationale.  







Accordingly, the Board finds that the opinion of the VA examiner 
is clear and unmistakable evidence that preexisting psychiatric 
disorder was not aggravated by service, where there is no 
evidence of an increase in disability during service, and 
entitlement to service connection is not established.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 


ORDER

Service connection for a psychiatric disorder, bipolar disorder, 
is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


